Title: Request for Alteration of Patent to John Cleves Symmes, 29 September 1794
From: Symmes, John Cleves
To: Washington, George


               
                  
                  [Sept. 29, 1794]
               
               Be it known unto all men by these Presents that whereas in pursuance of certain resolutions of the United States in Congress assembled bearing date respectively the 23rd & 27th days of July and the 23rd day of October 1787, or some of them a Contract was duly made & executed between Samuel Osgood, Walter Livingston & Arthur Lee Esqrs. Commissioners of the board of Treasury of the United States of the first part, Jonathan Dayton & Daniel Marsh Esqrs. of the second part, and John Cleves Symmes Esqr. of the third part for the purchase & grant of a certain tract of Land in the Western Country adjoining the River Ohio, beginning on the bank of the same river at a spot exactly twenty miles distant along the several courses of the same from the place where the Great Miami empties itself into the said river Ohio from thence extending down the said River Ohio along the several courses thereof to the great Miami River thence up the said River Miami along the several courses thereof to a place whence a line drawn due East will intersect a line drawn from the place of beginning aforesaid parralel with the general course of the Great Miami River so as to include one Million of acres within those lines and the said Rivers and from that place upon the said Great River Miami extending along such lines to the place of beginning containing as aforesaid one Million of Acres to be granted to the said John Cleves Symmes and his associates their heirs and assigns upon certain terms &
                  
                  conditions as in and by the said Contract bearing date the 15th day of May 1788 reference being thereunto had will fully appear—And whereas by an Act of the Congress of the United States bearing date the 12th day of April 1792, entitled “An act for ascertaining the bounds of a tract of Land purchased by John Cleves Symmes”—The President of the United States was authorised at the request of the said John Cleves Symmes to alter the said Contract made between the said late board of Treasury and the said John Cleves Symmes in such manner that the said tract may extend from the mouth of the Great Miami to the mouth of the little Miami, and be bounded by the River Ohio on the South, by the Great Miami on the West, by the little miami on the East, & by a parralel of Latitude on the North extending from the Great Miami to the little Miami so as to comprehend the proposed quantity of one Million of Acres; provided that the Northern limits of the said tract shall not interfere with the boundary line established by the Treaty of Fort Harmar, between the United States and the Indian Nations, and provided also, that the President reserve to the United States such lands at & near Fort Washington as he may think necessary for the accommodation of a garrison at that Fort, as in and by the said act reference thereunto had will fully appear.
               Now these presents witness that I the said John Cleves Symmes have requested and hereby do request the President of the United States that the said Contract so as aforesaid made by the said Commissioners of the late Board of Treasury on behalf of the said United States of the one part and the said John Cleves Symmes by my said Agents Jonathan Dayton and Daniel Marsh on behalf of myself & my associates of the other part be altered so as to include only the last mentioned tract, butted, bounded and described as in the said act of the Congress aforesaid (subject to the same conditions and with the same limitations & reservations as in the said Contract and Act of Congress are expressed) is set forth. And also subject to the reservation of the quantity of fifteen Acres being for the accommodation of Fort Washington and the garrison thereof and including the said Fort in such part of the said tract as the President of the United States shall find convenient and suitable for military purposes & shal cause to be located therefor and further subject to the reservation of one mile square at or within four miles of the mouth of the Great
                  
                  Miami to be located by such person as the President of the United [States] shall appoint for that purpose, provided that a law be passed within the space of two years from the date of these presents to authorise the last mentioned reservation and location and that the President of the United States shall appoint a person to make such location within the space of one year after such law shall be passed. And provided also that the same law shall authorise the President to make and the President shall make & execute to the said John Cleves Symmes and his associates his and their heirs within the said last mentioned term of one year a grant and release of the aforesaid fifteen Acres reserved for the use and accommodation of Fort Washington and the Garrison thereof. And I do hereby for myself and my associates and our heirs remise release and quit claim unto the said United States all right title interest claim and demand whatever in and to so much of the lands contained and included within the bounds & limits described in the said first mentioned Contract as is not contained meant and intended to be contained and included within the bounds and limits secondly abovementioned.
               
                  (signed) John C. Symmes
                  Sealed & delivered in the presence of(signed) Wm Bradford(do) Benjn Bankson
               
            